The opinion of the Court was delivered by
Watkins, J.
The accused were charged, upon information of the District Attorney, with stealing a horse, the property of Sevigné Dull on, on or about the 15th of May, 1881, and the information recites that said “ offense has not been made known to the officer having authority to direct the investigation thereof within the time necessary to take the same, out of the saving clause of the Statute of Limitation.” To this information, two exceptions are urged, viz:
1st. Prescription of one year.
2d. The property stolen, is insufficiently described to put the defendants on their guard.
*469From a judgment oí the court a qua sustaining the plea of prescription, the State has appealed.
Motion to Dismiss.
In this Court the counsel for the accused seeks to dismiss the appeal, on the ground that the record contains no bill of exception, nor assignment of error; and supports his motion by reference to various authorities.
In State vs. Alexander Balize, recently decided, and not yet reported, we held: “When the record enables the court to decide on the merits, either party may, at any time, refer the court to any error apparent on its face, without making a formal assignment thereof; ” and, upon examination of the authorities cited for accused, we find in accord therewith the following, viz: 20 Ann. 389, State vs. Behan; 20 Ann. 402, State vs. Morel; 20 Ann. 402, State vs. Krepple.
The only mode of bringing the facts of a criminal case before this Court is by a bill of exceptions. 32 Ann. 819, State vs. Green Red; 25 Ann. 417, State vs. Socha; 32 Ann. 842, State vs. Nelson; 35 Ann. 543, State vs. Sherard; 36 Ann. 158, State vs. Miller; 36 Ann. 185, State vs. Wm. Green.
Motion to dismiss overruled.